    Case: 1:17-md-02804 Doc #: 3719 Filed: 05/06/21 1 of 10. PageID #: 511196




                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

 IN RE NATIONAL PRESCRIPTION                       MDL 2804
 OPIATE LITIGATION                                 Case No. 17-md-2804
 This document relates to:                         Hon. Dan Aaron Polster
 Track Three Cases


              PLAINTIFFS’ OPPOSITION TO PHARMACY DEFENDANTS’ MOTION TO
               STRIKE UNTIMELY IDENTIFIED PRESCRIPTIONS THAT PLAINTIFFS
                   CONTEND CAUSED HARM FOR WHICH THEY SEEK RELIEF

         Defendants’ motion is entirely baseless and should be denied. Contrary to Defendants’

assertions, Plaintiffs’ experts have not identified sixteen new “red flags” in their reports. Rather,

they have slightly modified the computations used to identify “red flag” prescriptions based on

discovery and data produced by Defendants after June 2020. Plaintiffs’ modified computations

are based on the same six broad categories of red flags used for their June 2020 disclosures.

Moreover, Defendants will suffer no prejudice. As Plaintiffs have repeatedly stated, they do not

intend to prove their case by showing that any particular prescriptions were improperly dispensed.

Rather, Plaintiffs intend to prove that Defendants (i) did not have sufficient policies or procedures

in place to identify red flags, and (ii) failed to perform due diligence when red flags were

discovered. Special Master Cohen recently ordered that Defendants must produce all due diligence

records related to a random sampling of identified prescriptions (250 prescriptions per Defendant

per year). Plaintiffs have requested that this random sampling be performed on the universe of

approximately 840,000 overlapping prescriptions which were flagged both by the 27 computations

set out in Plaintiffs’ June 2020 red flag submission and the additional computations arising from

Carmen Catizone’s expert report. In other words, every prescription identified through the random
    Case: 1:17-md-02804 Doc #: 3719 Filed: 05/06/21 2 of 10. PageID #: 511197




sampling will be one that was disclosed to Defendants in June 2020. Thus, their Motion is much

ado about nothing.

                                             ARGUMENT

        As a preliminary matter, Defendants are conflating the term “red flags” with the

computations used to identify red flag prescriptions. Reading Defendants’ Motion one would think

that Plaintiffs had identified 16 brand new, never before contemplated red flags in their expert

reports. That simply is not the case. There are, and have always been, six broad categories of red

flags which can be analyzed based on available data:

            1. Doctor Shopping;

            2. Pharmacy Shopping;

            3. Pattern Prescribing;

            4. Excessive Dispensing (e.g., frequency, volume, high doses, days’ supply, early

                refills);

            5. Suspicious Combinations (e.g., cocktails, two short acting opioids dispensed

                together); and

            6. Cash Payments.1

See Ex. 1 (Red Flag Computation Chart). Both the computations used in Plaintiffs’ June 2020

disclosures and those used in Plaintiffs’ recently submitted expert reports are based on these same

six categories of red flags. Id. Indeed, the pharmacy defendants and their trade organization, the

National Association of Chain Drug Stores, recognized these core categories of red flags as early




1
    Suspicious patient behavior is also a red flag which may be exhibited through signs of intoxication, use
    of slang to refer to prescription opioids such as “M’s” or “Blues” etc. These behaviors, however, are
    not reflected in the dispensing data.

                                                     2
    Case: 1:17-md-02804 Doc #: 3719 Filed: 05/06/21 3 of 10. PageID #: 511198




as January 2013. See, e.g., Ex. 2 (CVS-MDLT3-000030675-681); Ex. 3 (WAGMDL00496407-

418). These documents were produced during discovery after June 2020.

        In accordance with the Court’s scheduling order, on June 19, 2020, approximately nine

months before the close of fact discovery and ten months before the expert disclosure deadline,

Plaintiffs identified 1,106,170 prescriptions that would have been flagged by a series of

computations based on the six categories of red flags.        See Ex. 4 (Ps’ 6/19/20 Discovery

Submission Excerpts).       These six types of red flags were operationalized into 27 specific

computations to generate the list of prescriptions. Id. at Exhibit A. As part of their response at

that time, Plaintiffs specifically stated:

        This discovery submission is based solely on Bellwether Plaintiffs’ red flag
        analysis of the Defendants’ dispensing data currently available. The Bellwether
        Plaintiffs reserve the right to supplement this response if, or when, the Pharmacy
        Defendants fully and transparently respond to discovery, including the production
        of additional transactional dispensing data fields. For the purposes of this
        submission, Plaintiffs have not attempted to identify every suspicious or “red flag”
        prescription, nor applied every reasonable method for identifying suspicious or “red
        flag” prescriptions. The Bellwether Plaintiffs also reserve the right to supplement
        this response with additional prescriptions based upon further review of the
        dispensing data. The Bellwether Plaintiffs reserve the right to supplement this
        response with additional dispensing data sources and to the extent that additional
        information becomes available. The Bellwether Plaintiffs further reserve the right
        to supplement this response if, or when the Pharmacy Defendants disclose the
        system(s) designed, maintained and operated sufficient to detect suspicious or “red
        flag” prescriptions using Pharmacy Defendants’ own metrics. In addition, the
        Bellwether Plaintiffs reserve the right to supplement this response through expert
        witnesses pursuant to the Scheduling Order entered by the Court.

Id. at p. 2 (emphasis added). Thus, Defendants have been aware at all times since June 2020 that

the additional discovery to come over the remainder of the discovery period, as well as the reports

to be prepared by Plaintiffs’ experts, could result in supplemental or amended computations and

additional identified prescriptions. Notably, Defendants did not object to Plaintiffs’ June 2020

submission.

        Since June 2020, Plaintiffs have received additional data production, as well as additional
                                                 3
    Case: 1:17-md-02804 Doc #: 3719 Filed: 05/06/21 4 of 10. PageID #: 511199




document and deposition discovery from Defendants and third parties, and have reviewed

additional case-law and regulatory authority.           Based upon this additional discovery, and

particularly on the red flag systems that Defendants themselves created and/or utilized primarily

later in the timeline of this case, Plaintiffs learned that Defendants endorsed broadly described

categories of red flags.2 These red flag categories are reflected and described in Carmen Catizone’s

expert report and are the basis for the sixteen new computations disclosed in the Catizone and

McCann April 2021 expert reports. Many of the originally run 27 computations, which were

narrower, are subsumed within these broader computations.

        The integrated analysis in Plaintiffs’ April 2021 expert reports identifies slightly more than

2 million red flagged prescriptions, based on 43 computations of the same six red flag categories

used in June 2020. These 43 computations include the 27 original computations, plus the sixteen

new computations using the same red flags. While some of the defining language and specific

algorithms have been refined to integrate Defendants’ own red flag definitions, the fundamental

red flags underscoring the tests and analyses have not changed. See Ex. 1 (Red Flag Computation

Chart). These 43 computations heavily overlap with each other, such that some computations are

largely or wholly subsumed within other computations (meaning that in certain cases, all the

prescriptions identified by a particular computation are also identified by another, slightly broader,

computation). Id.      Furthermore, among the sixteen additional computations, eleven of those

subsume the remaining five.        (For example, computation #7 flags overlapping opioid and

benzodiazepine scripts, so all of the prescriptions flagged by computation #5, which adds

overlapping prescriptions for muscle relaxers, are necessarily subsumed within the prescriptions


2
    Presumably, Defendants are familiar with their own flagging methods and, thus, already know “whether
    those methods actually identify prescriptions with red flags” or “whether those methods [were] applied
    correctly.” Motion, p. 5.

                                                    4
    Case: 1:17-md-02804 Doc #: 3719 Filed: 05/06/21 5 of 10. PageID #: 511200




flagged by computation #7.) See id. at p. 3. These are the eleven “highlighted” computations

referred to in Plaintiffs’ expert reports. These eleven “highlighted” computations capture a little

more than 2 million red flagged prescriptions. Approximately 840,000 of those prescriptions are

also captured by the set of 27 computations that were identified in June 2020.

        As they have repeatedly stated throughout this litigation, Plaintiffs do not intend to prove

their nuisance claim against Defendants by arguing that any individual prescription was

improperly dispensed.3 Instead, Plaintiffs will demonstrate that Defendants (i) did not have

sufficient policies or procedures in place to identify red flags, and (ii) failed to perform due

diligence when red flags were discovered. With respect to the latter issue, Defendants have

consistently fought against producing the due diligence documents associated with all their red

flag prescriptions, claiming undue burden. For that reason, discovery was separated into several

phases, with Plaintiffs being ordered to provide a list of flagged prescriptions approximately nine

months before the close of fact discovery (and ten months before the expert disclosure deadline)

in order to inform Defendants of the red flags at issue and narrow the universe of questionable

prescriptions for which Defendants would need to produce further discovery. Defendants were

ordered to produce due diligence notes to the extent they intended to rely on information to prove

that they actually performed an investigation of any of the prescriptions which Plaintiffs flagged.

They responded that they were not relying on any notes and chose not to produce any.4

Notwithstanding their position, Defendants went on to repeatedly reference the notes fields




3
    Nor are Plaintiffs seeking damages based on specific prescriptions. Rather, they are seeking abatement
    of the nuisance caused by Defendants’ conduct, an equitable prospective remedy.
4
    There is one exception—Walgreens indicated it would be relying on, and has produced, its Targeted
    Drug GFD checklist.

                                                    5
    Case: 1:17-md-02804 Doc #: 3719 Filed: 05/06/21 6 of 10. PageID #: 511201




generally as support for their robust due diligence, but continued to refuse to produce any of the

notes.

         On May 2, 2021, Special Master Cohen ordered “[e]ach Defendant [to] produce to

Plaintiffs the Notes Fields that are associated with 250 of Plaintiffs’ Red Flag Prescriptions

(“RFRx”) per year, chosen randomly.” Ex. 5 (5/21 E-mail Communications with Attachment) at

p. 1 (emphasis in original). He further ordered Plaintiffs to “identify for Defendants what they

choose for their RFRx universe by COB Wednesday 5/5.” Id. at p. 2. In accordance with the

Special Master’s instructions, Plaintiffs submitted their Revised Proposal for Due Diligence Notes

Production Pursuant to 5.02.2021 Ruling. Id. at Attachment. Plaintiffs requested that the sampling

         be performed on the universe of approximately 840,000 prescriptions which are
         flagged both by the 27 calculations first set out in Plaintiffs’ June 2020 red flag
         submission and the additional calculations arising from Catizone’s expert report
         (i.e., the overlapping set of prescriptions between both sets).

Id. (emphasis in original). Thus, the only prescriptions for which Defendants will have to produce

due diligence documents are ones that were identified in Plaintiffs’ June 2020 submission.

Defendants have had ample time to conduct fact discovery as to these prescriptions. Motion, pp. 5-

6 (acknowledging they had nine months “to investigate and develop their defenses against the

more than 1 million prescriptions Plaintiffs identified in June 2020 as having ‘red flags’”).

         Defendants’ request for sanctions or a delay of the trial or any remaining discovery

deadlines should be denied. Plaintiffs have complied with the Court’s scheduling order, both as

to their June 2020 disclosures and their expert reports.5 The eleven red flag computations


5
    Pursuant to Rule 16, courts are permitted, but not required, to “modify the timing of disclosures under
    Rules 26(a) and 26(e)(1)” in their scheduling orders. FED. R. CIV. P. 16(b)(3)(B)(i). In the present
    case, the Court’s scheduling order (as amended), modified the timing of certain disclosures under Rule
    26(a). Dkt. Nos. 3325, 3329, 3595. But there is no indication from the scheduling order that the Court
    modified the parties’ obligations under Rule 26(e), which requires “a party who has made a disclosure
    under Rule 26(a)—or who has responded to [a discovery request]” to “supplement or correct its
(footnote continues on next page)
                                                    6
    Case: 1:17-md-02804 Doc #: 3719 Filed: 05/06/21 7 of 10. PageID #: 511202




highlighted in their experts’ reports are merely modified versions of the computations disclosed

on June 2020. They are based on the same six categories of red flags. Moreover, the computation

modifications are based on discovery received after June 2020 describing Defendants’ own red

flag metrics. Finally, the prescriptions for which Defendants will be required to produce related

due diligence documents, and through which Plaintiffs intend to demonstrate at trial that

Defendants failed to perform due diligence when red flags were discovered, were all identified in

June 2020. For these reasons, the cases cited by Defendants supporting the imposition of sanctions

are entirely inapposite. See In re Nat'l Prescription Opiate Litig., 956 F.3d 838, 843-45 (6th Cir.

2020) (district court erred in allowing plaintiffs, without good cause, to amend their complaints to

add new claims, for which no discovery had been done, nineteen months after the deadline

provided in the court’s scheduling order, and more than ten months after the close of discovery on

plaintiffs’ original claims);6 Quevedo v. Trans-Pac. Shipping, Inc., 143 F.3d 1255, 1258 (9th Cir.

1998) (district court did not abuse its discretion in disregarding proposed testimony of plaintiff’s


    disclosure or response: (A) in a timely manner if the party learns that in some material respect the
    disclosure or response is incomplete or incorrect, and if the additional or corrective information has not
    otherwise been made known to the other parties during the discovery process or in writing; or (B) as
    ordered by the court.” FED. R. CIV. P. 26(e)(1); cf. Jack Tyler Eng'g Co. v. ITT Flygt Corp., No. 03-
    2060MAV, 2004 WL 2905407, at *3 (W.D. Tenn. June 8, 2004) (“If a court fails to designate an expert
    supplementation deadline, then Rule 26(e) controls . . .”); Porter v. Hamilton Beach/Proctor-Silex, Inc.,
    No. 01-2970-MAV, 2003 WL 21946595, at *6 (W.D. Tenn. July 28, 2003) (same), aff'd, No. 01-2970-
    MA, 2003 WL 25764929 (W.D. Tenn. Aug. 7, 2003). Plaintiffs have simply supplemented or corrected
    their prior disclosures based on discovery from Defendants produced after June 2020 that demonstrated
    that Plaintiffs’ June 2020 computations were incomplete. Cf. KCH Servs., Inc. v. Vanaire, Inc., No.
    CIV.A. 05-777-C, 2010 WL 1416672, at *3 (W.D. Ky. Mar. 31, 2010) (noting that plaintiff's
    expert's supplemental reports based on newly discovered evidence were proper under Rule 26(e)
    because they did not fundamentally change expert's damage calculation method); Porter, 2003 WL
    21946595, at *6 (“Rule 26(e) does not prohibit an expert from supplementing his disclosures based on
    information thereafter received from the opposing party.”). This supplementation was made within
    Plaintiffs’ expert disclosure deadline, before Defendants’ expert disclosure deadline, and almost six
    months before trial is set to begin.
6
    Under Rule 16(b), a court’s scheduling order is required to set a deadline for amending pleadings. FED.
    R. CIV. P. 16(b)(3)(A). This rule “ ‘ensure[s] that at some point both the parties and the pleadings will
    be fixed.’ ” Nat'l Prescription Opiate, 956 F.3d at 843 (citation omitted).

                                                      7
    Case: 1:17-md-02804 Doc #: 3719 Filed: 05/06/21 8 of 10. PageID #: 511203




expert where plaintiff “submitted his designation of the one liability expert allowed by the court

twenty days late, but did not provide the reports and statements of his expert witness as required

by Fed. R. Civ. P. 26(a)(2) until he submitted his opposition to the defendants’ motions for

summary judgment” six weeks after the expert disclosure deadline set forth in court’s pretrial

order); Reliance Ins. Co. v. Louisiana Land & Expl. Co., 110 F.3d 253, 256-58 (5th Cir. 1997)

(district court did not abuse its discretion in denying plaintiff’s request to supplement its expert

report where supplementation was sought because initial deposition of the expert did not go well

and plaintiff wanted expert to offer a new causation opinion that he had disclaimed in his

deposition, and plaintiff’s request for supplementation occurred ten days after the defendants’

expert designation deadline had passed and defendants had chosen not to designate a rebuttal

expert in reliance on the deposition testimony of plaintiff’s expert); Akeva L.L.C. v. Mizuno Corp.,

212 F.R.D. 306, 309-12 (M.D.N.C. 2002) (plaintiff sanctioned for untimely expert disclosures in

violation of discovery control order, where plaintiff simply was surprised by testimony of

defendant’s expert and decided to bolster its case by getting a new expert and having its first expert

conduct another type of test); Keener v. United States, 181 F.R.D. 639, 639-42 (D. Mont. 1998)

(expert precluded from testifying to opinions expressed in his “supplemental” disclosure statement

where the second statement was untimely, it was “substantially different” than the first opinion,

the information on which the second opinion was based was available to the expert before he

submitted his initial opinion and he simply chose not to review it, the second statement was

prepared after the opposing party submitted its expert disclosure statement, it was an impermissible

rebuttal opinion and not truly a supplemental opinion, and no request for extension of time was

made).




                                                  8
    Case: 1:17-md-02804 Doc #: 3719 Filed: 05/06/21 9 of 10. PageID #: 511204




                                        CONCLUSION

        For these reasons, Plaintiffs respectfully request that the Court deny Defendants’ Motion

to Strike Untimely Identified Prescriptions That Plaintiffs Contend Caused Harm for Which They

Seek Relief in its entirety.

Dated: May 6, 2021
                                             Respectfully submitted,

                                                    Paul J. Hanly, Jr.
                                                    SIMMONS HANLY CONROY
                                                    112 Madison Avenue, 7th Floor
                                                    New York, NY 10016
                                                    (212) 784-6400
                                                    (212) 213-5949 (fax)
                                                    phanly@simmonsfirm.com

                                                    Joseph F. Rice
                                                    MOTLEY RICE LLC
                                                    28 Bridgeside Blvd.
                                                    Mt. Pleasant, SC 29464
                                                    (843) 216-9000
                                                    (843) 216-9290 (Fax)
                                                    jrice@motleyrice.com

                                                    Paul T. Farrell, Jr., Esq.
                                                    FARRELL & FULLER LLC
                                                    1311 Ponce de Leone Ave., Suite 202
                                                    San Juan, PR 00907
                                                    (304)654-8281
                                                    paul@farrellfuller.com

                                                    Plaintiffs’ Co-Lead Counsel

                                                    W. Mark Lanier
                                                    M. Michelle Carreras
                                                    LANIER LAW FIRM
                                                    10940 W. Sam Houston Pkwy N., Ste 100
                                                    Houston, TX 77064
                                                    (713) 659-5200
                                                    (713) 659-2204 (Fax)
                                                    wml@lanierlawfirm.com

                                                    Trial Counsel

                                                9
   Case: 1:17-md-02804 Doc #: 3719 Filed: 05/06/21 10 of 10. PageID #: 511205




                                                  /s/Peter H. Weinberger
                                                   Peter H. Weinberger (0022076)
                                                  SPANGENBERG SHIBLEY &LIBER
                                                  1001 Lakeside Avenue East, Suite 1700
                                                  Cleveland, OH 44114
                                                  (216) 696-3232
                                                  (216) 696-3924 (Fax)
                                                  pweinberger@spanglaw.com

                                                  Plaintiffs’ Liaison Counsel

                                                  Frank L. Gallucci
                                                  PLEVIN & GALLUCCI CO., L.P.A.
                                                  55 Public Square, Suite 222
                                                  Cleveland, OH 44113 (216)
                                                  861-0804
                                                  (216) 861-5322 (Fax)
                                                  FGallucci@pglawyer.com

                                                  Hunter J. Shkolnik
                                                  NAPOLI SHKOLNIK
                                                  360 Lexington Ave., 11th Floor
                                                  New York, NY 10017 (212)
                                                  397-1000
                                                  (646) 843-7603 (Fax)
                                                  hunter@napolilaw.com

                                                  Counsel for Plaintiffs Lake County and
                                                  Trumbull County, Ohio



                                CERTIFICATE OF SERVICE

       I hereby certify that on May 6, 2021, I electronically filed the foregoing with the Clerk of
Court by using the CM/ECF system. Copies will be served upon counsel of record by, and may
be obtained through, the Court CM/ECF system.

                                             /s/Peter H. Weinberger
                                             Peter H. Weinberger




                                                10
